In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-17-00126-CR



    CURLEY HAWTHORNE JEFFERSON, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 276th District Court
               Marion County, Texas
               Trial Court No. F14669




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                            ORDER
        Appellant Curley Hawthorne Jefferson was convicted in Marion County, Texas, of

possession of between one and four grams of a controlled substance and was sentenced, after

enhancement, to twenty years’ incarceration. The trial court appointed James P. Finstrom to

represent Jefferson on appeal.

        On July 26, 2017, Jefferson filed a motion with this Court stating that he rejected

Finstrom’s representation and stating his desire to self-represent on appeal. In support of his

motion, Jefferson alleges that Finstrom has conflicts of interest that should preclude his

representation of Jefferson on appeal. For ease of reference, a copy of Jefferson’s motion is

attached to this order.

        In light of the foregoing and in the interests of justice, we, sua sponte, abate this appeal to

the trial court with directions to conduct a hearing and make findings as to whether there is an

actual conflict that prevents Finstrom from representing Jefferson on appeal and to enter

appropriate findings on this issue. If the trial court determines that a conflict exists, it is instructed

to relieve Finstrom of any further responsibility in this matter and to appoint new appellate counsel

for Jefferson.

        The court may enter any orders necessary to implement our directives. Any hearing(s)

should be conducted by the trial court within fifteen days of the date of this order. Appropriate

orders and findings should be sent to this Court in the form of a supplemental clerk’s record within

fifteen days of the date of the hearing. The reporter’s record of any hearing(s) should be filed with




                                                    2
this Court in the form of a supplemental reporter’s record within fifteen days of the date of the

hearing.

       All appellate timetables are stayed and will resume on our receipt of the supplemental

appellate record.

       IT IS SO ORDERED.



                                            BY THE COURT

Date: August 15, 2017




                                               3